United States Court of Appeals
                      For the First Circuit

No. 16-2467

         PORTLAND PILOTS, INC.; WORLD FUEL SERVICES, INC.,
  d/b/a Trans-Tec; SPRAGUE OPERATING RESOURCES, LLC; BROWN SHIP
  SERVICES; CITY OF PORTLAND; PORTLAND DEVELOPMENT CORPORATION;
 COCKETT MARINE OIL DMCC; MCCALLISTER TOWING AND TRANSPORTATION
       COMPANY INC., d/b/a Portland Tugboat LLC; DNV GL AS,

                           Plaintiffs,

 MAINE UNIFORM RENTAL, INC., d/b/a Pratt Abbott Uniform & Linen,

                       Plaintiff, Appellant,

                                v.

                      NOVA STAR M/V, in rem,

                       Defendant, Appellee,

    NOVA STAR CRUISES LTD, in personam; SINGAPORE TECHNOLOGIES
  MARINE LIMITED, quasi in rem; BUNKERS AND RELATED FUEL ABOARD
                    THE M/V NOVA STAR, in rem,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE
           [Hon. D. Brock Hornby, U.S. District Judge]


                              Before
                       Howard, Chief Judge,
              Torruella and Barron, Circuit Judges.


     Robert W. Kline, with whom Kline Law Offices LLC was on brief,
for appellant.
     Edward S. MacColl, with whom Thompson, MacColl & Bass, LLC,
P.A. was on brief, for appellee.
November 7, 2017




      -2-
           TORRUELLA, Circuit Judge.       We have before us an appeal

from the district court's judgment limiting the in rem maritime

lien claim of Plaintiff-Appellant Maine Uniform Rental, Inc.,

d/b/a Pratt Abbott Uniform & Linen ("Pratt Abbott" or "Appellant")

on the arrested ship, the M/V NOVA STAR ("NOVA STAR").                 Pratt

Abbott's claim arises from its agreement (the "Agreement") with

the   ship's   charterer,   Nova   Star   Cruises   Limited   ("Nova    Star

Cruises"), to rent linens and other related items for the ship's

ferry service.    Given this case's maritime and admiralty nature,1

and the need to interpret the Federal Maritime Lien Act2 (FMLA) to

reach a resolution, this case was properly before the district

court.   28 U.S.C. § 1331.     This Court has appellate jurisdiction

of that district court's final decisions, 28 U.S.C. § 1291, and

the case is now properly before us.

           We are asked to extend the reach of a maritime lien claim

to encompass a pre-established purchase cost of items rented by a

charterer pursuant to a temporary rental and service contract.




1   28 U.S.C. § 1333.
2  46 U.S.C. §§ 31301-31343. Section 31343 provides that "[t]he
district courts of the United States shall have jurisdiction over
a civil action in Admiralty to declare that a vessel is not subject
to a lien claimed under [the Maritime Lien Act], or that the vessel
is not subject to the notice of claim of lien, or both, regardless
of the amount in controversy or the citizenship of the parties."


                                    -3-
After review of the record and the parties' arguments, we refrain

from doing so and affirm the judgment of the district court.

                               I.   BACKGROUND

A.   Setting Sail (The Facts)

             Given that neither party claims to challenge the court's

factual findings, we draw the facts from the district court's

findings, filling in undisputed facts from the record as necessary

to the analysis.

             In    2013,   Singapore     Technologies    Marine    Ltd.   ("ST

Marine"), owner of the NOVA STAR, and Quest Navigation, Inc.

("Quest") entered into a joint venture to operate a ferry service

between Yarmouth, Nova Scotia, and Portland, Maine.               Together, ST

Marine and Quest incorporated Nova Star Cruises in Nova Scotia to

operate the ferry service, and Nova Star Cruises chartered the

NOVA STAR.        The plan was to turn the NOVA STAR into a floating

hotel that cruised between Yarmouth and Portland.

             Appellant is a Maine corporation in the business of

supplying linens, uniforms, mats, rugs, towels, and related items

to   large    customers,     such   as       hotels,   restaurants,    medical

establishments, and auto dealerships.             The relationship between

Nova Star Cruises and Pratt Abbott began when Nova Star Cruises

reached out to Pratt Abbott asking if it would be interested in




                                       -4-
supplying linens3 for the NOVA STAR.     While the general practice

in the hotel industry is to have customers purchase their own goods

with the supplier processing (wash, dry, fold, press, etc.) and

returning them, Pratt Abbott offered Nova Star Cruises the option

of renting the linens to reduce its upfront expenses.      Nova Star

Cruises opted for the rental option.      In April 2014, Nova Star

Cruises entered into the Agreement with Pratt Abbott, agreeing to

rent linens over a five-year period.      The Agreement included a

clause that stated:

       If the contract is terminated prior to the expiration
       date, [Nova Star Cruises] agrees to promptly purchase
       all merchandise that has been ordered for or put into
       service for [Nova Star Cruises] at [Pratt Abbott's]
       then current published replacement rate schedule
       (this agreed sale of all merchandise is in recognition
       of the substantial investment of [Pratt Abbott]
       including, but not limited to merchandise, equipment,
       labor, energy, transportation and future planning).

Before finalizing the Agreement, Nova Star Cruises paid Pratt

Abbott a deposit of $51,536.45 and filled out a credit application

through Pratt Abbott.      On this application, Nova Star Cruises

provided its bank account information at the Bank of Nova Scotia.

          Pratt   Abbott    purchased   specific   items   in   large

quantities to meet Nova Star Cruises's needs pursuant to the


3  As did the district court, we use this term to encompass
everything that Pratt Abbott supplied to the NOVA STAR for use
under the Agreement, including towels, linens, carts, napkins,
etc.


                                 -5-
contract, such as special linen carts that could maneuver around

tight spaces on the vessel, bed sheets, table linens, and napkins.

Some of these linen products, such as the table cloths, were

uniquely shaped to meet the needs of the NOVA STAR.    Pratt Abbott

also purchased new equipment that it would not have purchased

otherwise in order to meet the needs of the rental contract.   Under

the contract, Pratt Abbott maintained ownership of all these linens

and specialty items.

          At the end of the 2015 ferry season, Nova Star Cruises

asked that Pratt Abbott leave specific items onboard the NOVA STAR.

Pratt Abbott did so and sent Nova Star Cruises an invoice for the

cost of the items.     That same year, Nova Star Cruises terminated

the ferry service after just two seasons.   Upon realizing that the

Agreement was, in effect, terminated, Pratt Abbott demanded that

Nova Star Cruises purchase the inventory of linens pursuant to the

Agreement and pay past-due invoices.    The unpaid invoices totaled

$16,187.50 for the last completed rental service and regular

cleaning ($12,558.21), the items that Nova Star Cruises requested

remain on the ship ($3,223.29), and the specialty items that were

cleaned and returned to the ship prior to its arrest ($406).    Nova

Star Cruises ignored Pratt Abbott's requests for payment.        The

inventory of linens that Pratt Abbott had purchased for use on the

NOVA STAR remains in Pratt Abbott's warehouse in Westbrook, Maine.


                                 -6-
The total replacement cost of the stored inventory under the

Agreement is $178,023.02.4

B.   Steering the Course (Procedural History)

            A number of creditors asserted maritime liens against

the NOVA STAR in the U.S. District Court for the District of Maine,

and the district court issued several warrants for the ship's

arrest.     On November 17, 2015, Pratt Abbott filed a motion to

intervene, asserting its own maritime lien against the arrested

vessel for the replacement cost of the stored inventory and the

balance of unpaid invoices.      A week later, Pratt Abbott also filed

a verified complaint against the vessel and Nova Star Cruises for

the same amount, alleging breach of contract, unjust enrichment,

and quantum meruit.     In its in rem action, Appellant initially

claimed a lien in the amount of $262,001.50, but this claim has

since been reduced to $194,510.12 ($16,187.50 for the unpaid

invoices,    and   $178,023.02   for     its   stored   inventory).   On


4  Pratt Abbott alleges that the district court found the "cost"
of the stored inventory, and therefore its "value," to be
$178,023.02.    But Pratt Abbott ignores the qualifier in the
district court's finding.       The district court found the
"replacement cost" of the inventory "under the contract" to be
this amount. This did not reflect the cost to Pratt Abbott of the
stored inventory, but rather the "replacement cost," or purchase
price in the event of contractual breach, established by Pratt
Abbott's replacement rate schedule.       Our reference to the
"replacement   cost"  throughout   this  opinion   reflects   the
established purchase price of the stored inventory in the
Agreement.


                                   -7-
November 30, 2015, the district court granted ST Marine's motion

to substitute the vessel for a bond.

           The district court held a one-witness bench trial on

Pratt Abbott's maritime lien claim on August 24, 2016.                        At the

conclusion, the district court found that the supplies and services

that   Pratt   Abbott     had    provided      to   the   NOVA    STAR   under   the

Agreement,     allowing    the    ship    to   operate     as    a   mobile   hotel,

constituted "necessaries"5 under maritime law.                  However, the court

found that the lien did not extend to the period after the arrest,

when the rental items were no longer being used by the NOVA STAR.

Additionally, the court found that only the rental and cleaning

services provided by Pratt Abbott before the service ceased at the

end of the 2015 season, the specialized items that Nova Star

Cruises requested remain with the ship, and the specialty items

that were cleaned and returned to the ship had been provided or

"delivered" for purposes of the maritime lien requirement.                       See

Cianbro Corp. v. George H. Dean, Inc., 596 F.3d 10, 14-15 (1st

Cir. 2010); see also Piedmont & George's Creek Coal Co. v. Seaboard

Fisheries Co., 254 U.S. 1, 6-7 (1920).               The district court denied

Pratt Abbott's claim for the replacement cost of the inventory

remaining in its Maine warehouse, stating that those physical items



5   46 U.S.C. § 31301(4).


                                         -8-
had not been furnished to the ship.      The district court entered

judgment for Pratt Abbott on September 7, 2016, for the unpaid

invoice amount of $16,187.50.     Me. Unif. Rental, Inc. v. M/V Nova

Star, No. 2:15-cv-442-DBH (D. Me. Sept. 7, 2016).       This appeal

ensued.

                          II.   DISCUSSION

A.   Rules of Engagement (Standard of Review)

           As this appeal arises following a bench trial, we review

"the [district] court's factual determinations for clear error and

its legal conclusions de novo."    Ne. Drilling, Inc. v. Inner Space

Servs., Inc., 243 F.3d 25, 37 (1st Cir. 2001); accord Commercial

Union Ins. Co. v. Seven Provinces Ins. Co., 217 F.3d 33, 40 (1st

Cir. 2000).   We adopt the district court's findings of fact "unless

we are left with the definite and firm conviction that a mistake

has been committed."   Vinick v. United States, 205 F.3d 1, 6 (1st

Cir. 2000) (citation and internal quotation marks omitted).

           Pratt Abbott claims to agree with all of the district

court's factual findings and appeals only the legal conclusions,

yet asserts facts in its brief beyond those found below.    In light

of Pratt Abbott's pronouncement that it does not dispute the

district court's factual findings and appeals only the court's

legal conclusions, we review the legal conclusions only, and do so

de novo.


                                  -9-
B.   Navigating the Waters (Analysis)

           Appellant argues that the district court erred when it

refused to grant Appellant's maritime lien claim in its entirety.

The purpose of a maritime lien is two-fold: first, to allow ships

to continue to function for their intended purpose, and second, to

hold the ship -- rather than its owner -- liable for its debts.

Equilease Corp. v. M/V Sampson, 793 F.2d 598, 602 (5th Cir. 1986)

(en banc) ("The maritime lien concept thus somewhat personifies a

vessel as an entity with potential liabilities independent and

apart from the personal liability of its owner."). "The overarching

goal is keeping the channels of maritime commerce open-by ensuring

that people who service vessels have an efficient way of demanding

reimbursement for their labor and are thus willing to perform the

services necessary to keep vessels in operation."               Mullane v.

Chambers, 438 F.3d 132, 138 (1st Cir. 2006); see Atl. & Gulf

Stevedores, Inc. v. M/V Grand Loyalty, 608 F.2d 197, 201 (5th Cir.

1979) ("[I]t was the intent of the Congress to make it easier and

more certain for stevedores and others to protect their interests

by making maritime liens available where traditional services are

routinely rendered.").

           However,   as   such   liens   are   believed   to    "encumber

commerce," People's Ferry Co. v. Beers, 61 U.S. (20 How.) 393, 401

(1857); Cianbro, 596 F.3d at 14 ("Because a maritime lien is deemed


                                  -10-
to encumber commerce, it is disfavored in the law . . . ." (internal

quotation marks and citation omitted)), the requirements for the

allowance of a maritime lien are construed stricti juris.     Tramp

Oil & Marine, Ltd. v. M/V "Mermaid I", 805 F.2d 42, 46 (1st Cir.

1986).   As advised by the Supreme Court, such liens must not be

extended by "construction, analogy, or inference."     Osaka Shosen

Kaisha v. Pac. Exp. Lumber Co., 260 U.S. 490, 497 (1923).

           To establish a maritime lien on a vessel, a claimant

must show that it provided "necessaries" to the vessel6 at the

order of the vessel's owner or a person authorized by the owner,

including a "charterer."    Cianbro, 596 F.3d at 14 (quoting 46

U.S.C. § 31341).    Thus, although the in rem claim asserted by

Pratt Abbott bears no particular relation to the NOVA STAR qua a

ship, and arises as a result of a default purchase provision in

the Agreement, Appellant may still be entitled to a maritime lien

by showing that it provided items that were "necessary" to the

ship's intended purpose.    46 U.S.C. § 31342; see Equilease, 793
F.2d at 602.

      1. The rental and cleaning services of the inventory were
      "necessaries"

           "'[N]ecessaries' includes repairs, supplies, towage, and

the use of a dry dock or marine railway," 46 U.S.C. § 31301(4), as


6   46 U.S.C. § 31342(a).


                               -11-
well as "most goods or services that are useful to the vessel,

keep her out of danger and enable her to perform her particular

function."    Trico Marine Operators, Inc. v. Falcon Drilling Co.,

116 F.3d 159, 162 (5th Cir. 1997) (quoting Equilease, 793 F.2d at

603); see Farrell Ocean Servs., Inc. v. United States, 681 F.2d
91, 92-93 (1st Cir. 1982).      "It is the present, apparent want of

the vessel . . . which makes it a necessary." Equilease, 793 F.2d

at 603 (quoting 2 Benedict on Admiralty § 34 (7th ed. 1984)).

          Consistent with the FMLA's goal of affording financial

protection to those who provide vessels with required services and

provisions,   courts   have   broadly    interpreted   what   constitutes

"necessaries" under the Act.      See Farrell Ocean Servs., 681 F.2d

at 92 (interpreting Section 971, from which Section 31301 was

derived, and finding "'other necessaries' [as used in Section 971]

should be interpreted broadly in order to encourage the provision

of services that will keep ships active . . . ."); see, e.g., Trico

Marine Operators, 116 F.3d at 162 (transportation of drinking

water,   food,   drilling     equipment,    and   supplies    constituted

"necessaries"); Port Ship Serv., Inc. v. Int'l Ship Mgmt. &

Agencies Serv., Inc., 800 F.2d 1418, 1421 (5th Cir. 1986) (water

taxi service to and from vessel may give rise to a maritime lien);

Equilease, 793 F.2d at 600 (finding that insurance is a "necessary"

to keep a vessel in commerce, giving rise to a maritime lien);


                                  -12-
Sec. Pac. Bank of Wash. v. September Morn, 754 F. Supp. 813, 814-

15 (W.D. Wash. 1990) (services to secure, prepare, and file

documents in connection with marine mortgages were "necessary").

But see, e.g., Bradford Marine, Inc. v. M/V Sea Falcon, 64 F.3d
585, 589-90 (11th Cir. 1995) (attorney's fees incurred by vessel

repair company were not necessaries); James Creek Marina v. Vessel

My Girls, 964 F. Supp. 20, 23 (D.D.C. 1997) (attorney's fees to

enforce lien were not "necessaries").           To determine whether Pratt

Abbott's services constituted "necessaries," we examine its role

in enabling the vessel to continue in its intended function.              See

Farrell Ocean Servs., 681 F.2d at 92-93.

           As the district court correctly noted, the Agreement

specified two types of services that Pratt Abbott performed for

Nova Star Cruises: the delivery and cleaning of the rental items,

and the rental -- or use -- of the physical items themselves.             The

details of both of these services were laid out in the Agreement.

The very first line of the Agreement states that the contract is

for all of Nova Star Cruises's "rental requirements."              The first

page of the Agreement further states that the rental rates shall

be   increased   at   each   anniversary   of    the   Agreement   and   that

merchandise worn out through normal wear will be replaced at no

charge to Nova Star Cruises.       The addendum to the contract lists

the items to be rented, the rental rates, and the quantity of each


                                   -13-
item being rented.     The Agreement also describes the delivery and

cleaning services of the items that Appellant agreed to perform,

stating that the rental items "will be furnished, cleaned and

maintained    exclusively     by    [Pratt   Abbott]."     Thomas    Gridley,

General Manager of Pratt Abbott, testified at trial that this

delivery and cleaning service included the processing of the linens

being taken on and off the ship, including "soil counting, washing,

drying, folding, pressing, packaging, staging, [and] shipping."

             Having described the service performed by Pratt Abbott,

we next look to the NOVA STAR's intended purpose to determine

whether   these    services        were   "necessaries."     Trico     Marine

Operators, 116 F.3d at 162.           The intended function of the NOVA

STAR was to operate a ferry service between Yarmouth, Nova Scotia,

and Portland, Maine, serving as the functional equivalent of a

mobile hotel.     Hotels, by their very nature, require clean linens,

whether those linens are purchased by the hotel itself or rented

and serviced by an outside contractor.          For the operation of this

hotel, Pratt Abbott supplied the NOVA STAR with two changes of

linen to be placed on board the ship for each roundtrip service to

and from Nova Scotia.       Upon the ship's return to Portland, Pratt

Abbott off-loaded the soiled linens and restocked the ship with

two full sets of linens in preparation for the next ferry service.

The ship operated seven days a week, with the inventory used by


                                      -14-
the ship set up to be laundered and processed every two to three

days.

             There   is    little   dispute    that   the   rental    items   and

services provided pursuant to the Agreement, both on the ship and

at the processing facility, enabled the ship to serve as a hotel

and were necessary to keep the ship's business afloat.                        See

Dampskibsselskabet Dannebrog v. Signal Oil & Gas Co. of Cal., 310
U.S. 268, 280-281 (1940).           The district court found as much and

neither party has challenged this conclusion.                 Based upon our

review, we agree with the district court that the two services

that     Pratt    Abbott   provided    under    the    contract      constituted

"necessaries" during the time of the ship's operation.

        2. After termination of the Agreement, the rental and cleaning
        services were no longer "necessaries"

             In   addressing    the    rental    services,     including      the

delivery and retrieval of the rental items from the ship, the

district court found that

          Pratt Abbott cannot assert a maritime lien for rental
          services that it did not actually provide to the
          vessel. The lien extends to the period during which
          the rental items were actually necessaries but does
          not include the period after the arrest, when the
          rental items were no longer being used by the Nova
          Star.

Me Unif. Rental, 2016 WL 4681097, at *4.                    In light of this

conclusion, the district court limited the maritime lien that it

awarded to Appellant to the rental services rendered prior to the

                                      -15-
ship's arrest.    Inherent in its finding was that, after the ship's

arrest, the rental items were no longer "necessaries" to the

continued operation of the vessel.

             Pratt Abbott postures that the district court conflated

a claim for future rental charges with one for contract-supported

replacement cost, and therefore denied a claim that Pratt Abbott

did not assert.       We disagree.    Pratt Abbott asserted a maritime

lien claim for the total replacement cost of the inventory in its

warehouse, as well as the balance of unpaid invoices (for the

rental and cleaning services already provided).           In its motion to

intervene, Pratt Abbott alleged that "[n]either Nova Star Cruises

nor M/V Nova Star has fully paid for the linen rental and cleaning

and merchandise," and included the cost of those services in the

amount of the total asserted maritime lien.               In its verified

complaint,    Pratt    Abbott   alleged     that   the   financial   benefit

conferred on the NOVA STAR for unpaid services was $262,001.50.

Given these claims, the district court properly tailored its legal

conclusions to address whether a maritime lien is proper, and the

amount thereof, for both of the "necessaries" that were purportedly

furnished.

             Once ferry operations ceased at the end of the 2015

season and the Agreement was terminated, the rental items ceased

to be "necessaries" for the NOVA STAR's intended purpose.               See


                                     -16-
Itel Containers Int'l. Corp. v. Atlanttrafik Express Serv. Ltd.,

781 F. Supp. 975, 986 (S.D.N.Y. 1991) ("Plaintiffs' rental charges,

however, must be limited to the time period during which the

[rental items] were actually 'necessaries.'"), rev'd on other

grounds, 982 F.2d 765 (2d Cir. 1992); see, e.g., Patricia Hayes &

Assocs., Inc. v. M/V BIG RED BOAT, II, No. 00-cv-6925, 2002 WL
1163555, at *8 (S.D.N.Y. May 31, 2002) (amusement games not

necessary for vessel's care and preservation after its arrest, and

therefore accrual of lien for lease payments for games terminated

at ship's arrest).      Even before the ship's arrest, Nova Star

Cruises had ceased the ship's function as a mobile hotel and the

rental items in inventory were no longer being used.         Thus, Pratt

Abbott cannot assert a lien for the use of these rental items, or

the rental delivery, retrieval, and cleaning services beyond the

date that the 2015 ferry season concluded.

     3. "Delivery" of the rental and cleaning services

           We are left to determine whether the rental items and

cleaning   services,   which   were   "necessaries"   only   during   the

vessel's ferry operations, were "provided" or "delivered" to the

ship during that time for purposes of a maritime lien.            Herein

lies the heart of this dispute.

           Appellant challenges the district court's findings that

the items that remained in Pratt Abbott's inventory had not been


                                 -17-
provided or "delivered" to the ship in a manner sufficient to

establish a maritime lien.       In rejecting this portion of Pratt

Abbott's claim, the district court relied on the fact that,

pursuant to the Agreement, Pratt Abbott continued to own the items

in the warehouse.     The district court reasoned that any previous

movement of the items to and from the vessel was simply the rental

and cleaning services for which the parties contracted, and not a

"delivery"    sufficient   to   establish   a   maritime   lien   for   the

replacement cost of the items.      While Pratt Abbott may have had a

breach of contract claim against Nova Star Cruises7 for failing to

purchase this inventory in accordance with the terms of the

Agreement, the district court found this to be distinct from a

maritime claim in rem for items that had been "delivered" to the

vessel.

             Pratt Abbott argues that the district court construed

the term "delivered" too narrowly, contrary to precedent and public

policy.   Even though the linens were not onboard the ship at the

time of its arrest and were not delivered that very day, they

remained "necessaries" that had been "delivered" to the NOVA STAR

on a consistent, rotating basis, allowing the ship to serve its



7  On June 15, 2016, Pratt Abbott filed a notice of dismissal of
its in personam action against Nova Star Cruises, but preserved
its in rem action against the vessel.


                                  -18-
purpose.    In furthering its public policy argument, Appellant

avers that the district court's narrow interpretation runs afoul

of FMLA's goal of protecting those who provide required provisions

to vessels.

           To establish that the "necessaries" have been provided

or   furnished   to   a   vessel,   the    "necessaries"   must    be   either

physically delivered or "constructively dispatched to the vessel

by the handing over of the supplies to the owner or the owner's

authorized agent for use on a designated vessel."             Cianbro, 596
F.3d at 14; see Piedmont, 254 U.S. at 6-10 (finding no maritime

lien when coal delivered by a coal company was not directly

delivered to any vessel, the company had no direct dealings with

the officers of any vessel, and there were no invoices to the fleet

or any vessel).       Appellant urges this court to broadly interpret

the term "delivered," as both the linens onboard at the time of

arrest and the linens stored for future voyages were, at one point,

physically delivered to the vessel.          Appellant cites to the Fifth

Circuit's decision in Equilease to support the notion that this

Court should view "delivery" through a broad lens. 793 F.2d at

603 ("We find no persuasive reason to read the term 'furnishing'

so narrowly as [to require a physical delivery to the vessel].").

           We do not find the holding in Equilease to support the

requested extension of the scope of maritime liens as asserted in


                                    -19-
this case.      The issue before the Equilease Court was whether an

intangible item, insurance for the ship, could be "furnished" when

no physical item had actually been delivered.                Id.      Here, there

is no question that the entire stock of physical inventory had, at

some   point,    been    physically    placed       aboard   the      NOVA    STAR.

Furthermore, whereas the vessel insurance policies in Equilease

were owned by the vessel charterer and insured the vessels, id. at

600, Pratt Abbott maintained ownership and full control of all of

the inventory in question.      During the period in which the rental

items were "necessaries," Nova Star Cruises contracted for the use

-- not ownership -- of the inventory stored at the Westbrook

warehouse.       As   acknowledged    at     oral   argument,      Pratt     Abbott

remained free to do with the specific items in its inventory, each

bedsheet, towel, napkin, or cart, as it pleased so long as it

fulfilled its service obligations to the charterer.

             Continued   ownership,    in    itself,    does    not    prevent   a

finding that rental items have been provided or "delivered" to a

vessel. See Itel Containers, 781 F. Supp. at 982-84.               Nonetheless,

when necessary items have been rented or leased to a vessel's

authorized agent, courts have consistently found that it is the

use of the necessary item -- not the necessary item itself -- that

has been furnished to the vessel, and have limited maritime liens

to the accrued rental value, depreciation, cost of necessary


                                      -20-
repairs, and replacement value of unrecoverable inventory.            Id.

at 986-87; see S.C. State Ports Auth. v. M/V Tyson Lykes, 67 F.3d
59, 61 (4th Cir. 1995) (finding lien for dockage and wharfage while

loading and unloading containers); see also Total Safety US, Inc.

v. Con-Dive, LLC, No. H-08-2782, 2009 WL 3673051, at *1 (S.D. Tex.

Nov. 4, 2009) (finding maritime lien for the rental value of

"required   safety   equipment");   Silver   Star   Enters.,   Inc.    v.

Saramacca M/V, Civ. A. No. 92-1297, 1994 WL 794721, at *1-3 (E.D.

La. July 20, 1994) (finding maritime lien for full rental charges

of containers used exclusively aboard the vessel and prorated

rental charges for containers used occasionally), rev'd on other

grounds, 82 F.3d 666 (5th Cir. 1996); Redcliffe Ams. Ltd v. M/V

Tyson Lykes, 806 F. Supp. 69, 72-73 (D.S.C. 1992) (finding leased

containers had been "furnished" to vessels in amount of unpaid

monthly rental charges, plus repair and replacement charges),

rev'd on other grounds, 996 F.2d 47 (4th Cir. 1993); Clubb Oil

Tools, Inc. v. M/V George Vergottis, 460 F. Supp. 835, 837 (S.D.

Tex. 1978) (finding maritime lien for rental expense, as well as

costs for recovery, testing, repairing, and replacing damaged oil

piping).

            We have found no cases that extend this lien to include

the replacement cost of inventory retained by the plaintiff after

termination of a rental agreement, and Pratt Abbott cites none.


                                -21-
In light of the doctrine of stricti juris noted above, we find it

unwise to extend the application of maritime liens to encompass

Appellant's asserted claim.        We find that the limitations noted

in the preceding paragraph apply in this case.

           Pratt Abbott attempts to characterize the Agreement as

a "five-year lease back with charterer responsible for paying over

time for the linens Pratt Abbott purchased." This characterization

is contrary to the uncontested facts found by the district court

and the plain language of the Agreement.      As previously noted, the

Agreement made it clear that this contract was a rental and

servicing agreement.    On these specific facts, even had Nova Star

Cruises   ultimately   purchased    the   inventory   according   to   the

Agreement's default purchase clause, the obligation to purchase

was triggered only in the event that the charterer breached the

contract, at which time the linens were no longer "necessaries."

Therefore, in this situation, no maritime lien would result from

this default purchase clause.

     4. Exclusive Use

           Appellant further argues that, because the inventory in

its Westbrook warehouse was purchased and earmarked for exclusive

use on the NOVA STAR, and Pratt Abbott relied on the credit of the

vessel in supplying these necessaries, the rental items themselves

were provided to the vessel and created an enforceable maritime


                                   -22-
lien.     Pratt Abbott cites a host of cases8 from varying federal

circuits and the Supreme Court to support the proposition that

setting aside necessaries for exclusive use by a specific vessel,

unlike     delivering       them   to    a   fleet     of   vessels    for   later

distribution, creates an actionable in rem claim against that ship.

                We need not address the merits of Appellant's argument

as it is simply unsupported by the record.                  In its uncontested

factual findings, the district court found that, in order to meet

the Nova Star Cruises's needs under the contract, Pratt Abbott

purchased certain specialty items in large quantities such as

specialty linen carts, flat twin sheets, table napkins, and table

cloths.     The district court further found that, in order to meet

the rental contract, Pratt Abbott purchased new equipment that it

would not normally have purchased.                Noticeably absent from the

district court's findings is Appellant's proclamation that the

inventory was purchased and earmarked exclusively for the vessel.

After     the    district    court      issued   its   findings   of    fact   and

conclusions of law, Pratt Abbott filed a motion for additional




8  Dampskibsselskabet Dannebrog, 310 U.S. 268; Piedmont, 254 U.S.
1; In re Container Applications Int'l, Inc., 233 F.3d 1361 (11th
Cir. 2000); Rascal Survey U.S.A., Inc. v. M/V Count Fleet, 231
F.3d 183 (5th Cir. 2000); Silver Star Enters., Inc., 82 F.3d 666;
Redcliffe Ams. Ltd., 996 F.2d 47; Bankers Tr. Co. v. Hudson River
Day Line, 93 F.2d 457 (2d Cir. 1937).


                                         -23-
findings, requesting that the district court make the following

additional findings:

       1. The [inventory] supplied by Pratt Abbott for the
       vessel and consisting of the specialty items in large
       quantities . . . were purchased exclusively for the
       vessel.

       . . .

       4. This linen inventory was not used for any other
       customer, remains segregated, and was needed to meet
       the vessel's service requirements . . . .

ST Marine objected to the adoption of the additional findings, and

the district court denied the motion.      Given that the Appellant

has conceded agreement to the court's factual findings, it cannot

now assert facts outside of the record on appeal.

          We agree with the district court that the items in

inventory were not "delivered" to the ship in such a manner as to

create a maritime lien for their replacement cost.   The use of the

rental items in inventory was part of the rental and cleaning

service provided under the rental contract, and the district court

properly awarded a lien for the amount owed for past services at

the time of termination ($12,558.21).      The district court also

properly awarded a maritime lien for unrecoverable items remaining

aboard the ship, including the items that Nova Star Cruises

requested ($3,223.29), as well as the specialty items that were

cleaned and returned to the ship ($406).



                              -24-
                            III.    CONCLUSION

            For   the   reasons    stated   above,   the    district   court

properly limited the maritime lien to the amount of $16,187.50.

The   district    court   correctly    concluded     that   the   inventory

remaining in Pratt Abbott's warehouse in Westbrook, Maine, was not

"delivered" in a manner as to create a maritime lien for its

replacement cost according to the default provision of the rental

contract.    Accordingly, the judgment of the district court is

affirmed.

            Affirmed.




                                    -25-